Per Curiam.
Defendants were charged with sev*79eral counts of first-degree obscenity, MCL 752.365; MSA 28.579(365). The criminal charges, however, were dismissed subsequently by the district court on the basis of its finding that the Michigan criminal obscenity act, MCL 752.361 et seq.; MSA 28.579(361) et seq., is unconstitutionally overbroad. The people appealed, and the district court’s decision was affirmed by the Oakland Circuit Court. The people now appeal to this Court by leave granted. We affirm.
The sole issue raised by the people on appeal is whether the Michigan obscenity act is constitutionally valid and enforceable. The people contend that the act is constitutional and, consequently, request that this Court remand this case for reinstatement of the first-degree obscenity charges. At the time of the alleged offenses, MCL 752.365; MSA 28.579(365) stated in pertinent part:
A person is guilty of obscenity in the first degree when, knowing the content and character of the material, the person disseminates, or possesses with intent to disseminate, any obscene material if dissemination of obscene material is a predominant and regular part of the person’s business at a particular theater, store, warehouse, or other establishment and if obscene materials are a principal or substantial part of the stock in trade at that theater, store, warehouse, or other establishment.
"Knowledge of content and character” was defined in pertinent part as:
general knowledge or reason to know, or a belief or ground for belief which warrants further inspection or inquiry, of the nature and character of the material involved. A person has such knowledge when he or she knows or is aware that the material contains, depicts, or describes sexual conduct whether or not such person has precise *80knowledge of the specific contents of the material. [MCL 752.362(3); MSA 28.579(362)(3).]
These particular statutory provisions, however, have been amended by the Legislature.1 Currently, a person is guilty of obscenity only when, "knowing the content and character of the material, the person disseminates, or possesses with intent to disseminate, any obscene material.” MCL 752.365(1); MSA 28.579(365)(1). To know the content and character of the material for purposes of the current obscenity act means simply to have "general knowledge of the nature and character of the material involved.” MCL 752.362(3); MSA 28.579(362)(3). An issue is moot when the occurrence of an event renders it impossible for the court to fashion a remedy. People v Wershe, 166 Mich App 602; 421 NW2d 255 (1988); Crawford Co v Secretary of State, 160 Mich App 88, 93; 408 NW2d 112 (1987). It would now be impossible for this Court to grant the people a remedy in this case because this particular action was dismissed and was not pending on the effective date of the new law. People v Dalby, 181 Mich App 673; 451 NW2d 201 (1989); People v Gravedoni, 172 Mich App 195, 197-198; 431 NW2d 221 (1988).
Affirmed._

 1992 PA 216, § 1, effective March 31, 1993.